DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pan et al. (hereinafter referred to as “Pan”, US 5,479,129).
As to claim 1, Pan teaches a method used for partial response signaling, comprising: identifying (establishing or indicating that) a first symbol extracted (detected or decoded) from a communication link (Fig. 1, symbol sequence detector 103, output signal 104); suppressing a first computation that generates a timing gradient associated (or related to) with the first symbol(Fig. 1, switch 101, when switch 101 is connected to the output of VCO 110 then the timing gradient is not generated using phase detector 106, col. 1, lines 49-51); performing a first operation that generates the timing gradient associated with the first symbol (Fig. 1, phase detector 106, col. 1, lines 49-51); and adjusting, based on the timing gradient generated via the first operation, at least one parameter of an operation used to extract (detect or decode symbols)symbols from the communication link (Fig. 1, timing recovery circuit 105 and symbol sequence detector 103, col. 1, lines 44-49).
As to claim 9, Pan further teaches that adjusting the at least one parameter comprises modifying a sampling frequency with which the communication link is sampled (Fig. 1, sampler 101, col. 1, lines 44-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Jaffre et al. (hereinafter referred to as “Jaffre”, US 4,805,190).
	As to claim 2, Pan does not expressly teach determining that the first symbol corresponds to a non-zero value.

	It would have been obvious to one of ordinary skill in the art to determine the first symbol corresponding to a nonzero value in a communication system that uses partial response signaling in order to detect and/or decode received symbols using a detector logic that is fast (Jaffre, col. 6, lines 20-22).
	As to claim 4, Pan does not expressly teach determining that the first symbol corresponds to a non-zero value; and determining that a second symbol corresponds to a non-zero value, wherein the second symbol is extracted from the communication link prior to when the first symbol is extracted from the communication link.
	Jaffre further teaches determining that the first symbol corresponds to a non-zero value; and determining that a second symbol corresponds to a non-zero value, wherein the second symbol is extracted from the communication link prior to when the first symbol is extracted from the communication link (col. 5, lines 61-67, col. 6, lines 1-22).
	It would have been obvious to one of ordinary skill in the art to determine  that the first symbol corresponds to a non-zero value; and determining that a second symbol corresponds to a non-zero value, wherein the second symbol is extracted from the communication link prior to when the first symbol is extracted from the communication link in order to detect and/or decode received symbols using a detector logic that is fast (Jaffre, col. 6, lines 20-22).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Edwards et al. (hereinafter referred to as “Edwards”, US 2010/0102888).
	Pan does not expressly teach that the first computation is implemented by a minimum mean squared-error phase detector.
	Edwards further teaches a slope-based phase detector comprising an MMSE phase detector (paragraphs [0025] and [0060]).
	It would have been obvious to one of ordinary skill in the  art to use an MMSE phase detector in order to generate timing gradient.

	Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan.
As to claim 5, Pan further teaches that the timing recovery is a Muller and Muller timing recovery (col. 1, lines 50-55).
Pan does not expressly teach that the first that the phase detector that is part of the timing recovery module 105 is a Muller-Muller phase detector.
It is officially noted that Muller-Muller phase detector is a well known phase detector that is used for extracting timing information.
It would have been obvious to one of ordinary skill in the art to use a Muller-Muller phase detector for the reason stated above.

Pan does not expressly teach adjusting the at least one parameter comprises modifying a sampling phase with which the communication link is sampled.
 It is officially noted that it is obvious to (instead or additionally) modify a sampling phase with which the communication link is sampled in order to compensate frequency and phase deviations between oscillators in the transmitter and receiver.
It would have been obvious to one of ordinary skill in the art to adjust the at least one parameter comprises modifying a sampling phase with which the communication link is sampled for the reasons stated above.

Allowable Subject Matter
Claims 11-21 are allowed. Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biracree et al., US 6,985,549, Figs. 6 and 13, col. 14, lines 35-67

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632